Title: To George Washington from Major General Lafayette, 26 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						Newport july the 26that Seven o’clock p.m.
						My dear General
					
					I had this Morning the honor of writing to You By general heath’s express and inform’d you that we had from every official and private quarter minuted accounts of the ennemy’s Coming in Great force to attak this island—for my part, I have been long time a disbeliever of the intelligence—But So many letters Came to hand that at lenght I was forc’d to take the General opinion about theyr intended expedition—But tho’ I wrote you in the Morning I know You are Anxious of hearing often from this quarter and will therefore desire General heath to Send an other express.
					No thing as yet (the ships of war excepted) has Come in Sight—But the french Generals Who have not the Smallest doubt about theyr Coming are hurrying theyr preparations of defense.
					General heath and Myself were invited to a Meeting of the french General officers Wherein to My Great Satisfaction the idea of holding Both Kononikut and Rhode island was abandonn’d, as it is assur’d that from the first one the ennemy Cannot annoy our Shipping, if in a Certain position—Count de Rochambeau, chevalier de Chattelux, and myself Went afterwards to dine With the admiral and the two french Commanders have Agreed to the following plan.
					The transports to be put in the harbour of Newport—the shipping to Anchor along the shore from Brenton’s point Going North ward to where they are protected By Batteries—a frigate and a cutter to be stationn’d in Sekonnet passage—the Army to encamp at its usual place, But upon the Appearance of the ennemy to be in Readiness to attak them at any point where they May disembark and if Unsuccessfull to Retire to the position which was once occupied By the ennemy—there they want also to place Some Militia—Count de Rochambeau Can’t hear of the idea of evacuating the island, and Says he will defend this

post to the last man—I Could Not help Advising him very Strongly and very often to erect works and keep a Communication oppenn’d with the Continent By howland’s ferry or Bristol point—that Matter will I hope be attended to in the Course of the Next day.
					General heath will inform you of the Measures he has taken in which as the Second officer I am only to help him to the Best of My power—the Count’s urging Request made it, I think, Necessary to Call for Militia.
					The Number of Sick is Such that By the Return Given Before me to Count de Rochambeau it appears they will have But three thousand six hundred men fit for duty if they are attack’d Within a few days—the fleet has a Great proportion of Sick men, and the Ships are therefore poorly mann’d for the present.
					Count de Rochambeau ask’d me So often if You would not Send a Body of Continental troops to theyr Relief, if in the Course of twelve days from This they Could not be Arriv’d &c. that I knew he wanted me to write to you about it, and at lenght he told me he did want it—But this must be Betwen us—The Count Says that he Will Stand a Storm But if the ennemy wanted to make a long work of it that a Corps of Continental troops in theyr Rear would have the Best effects—that in this Case the ennemy would be much expos’d on the island, and that the Circumstances which would follow theyr Reembarking Would be So fatal to them as to facilitate our operations for the Campaign—all this, My dear General, I was in a private manner desir’d to hint to you.
					We Could not Speak of our Grand operations and they are wholly taken in theyr expectations of the ennemy—But what Might be an inducement to Send a Corps this way is that in any case the french Will not be able to march Before the fifteenth of August.
					a Return of the cloathing has been promis’d to me for this evening, But tho’ I am Sorry to be the News Bearer of So many disappointements, I must tell you that from what they Said to me nothing But a Small part of the Cloathing has been intrusted to them, and that not only nothing new has been done, But what I had settl’d has been undone By those arrangements of the alliance which I Can’t Conceive Mister Olney having Appris’d General heath that he Was Gone to his lady’s Near New heaven and there waited for orders I have desir’d the General to order him here immediately and from here he Will take such part of the Cloathing as we have Got—in Case You was to Send troops this way I think theyr Rout to providence should be known so that they might Meet the Cloathing on the way.
					What you will do, My dear General, I don’t know But it Seems Count de Rochambeau is determin’d to defend Newport at all events. With

the Most perfect Respect and tender Sentiments I have the honor to be, My dear General Your most obedient humble Servant
					
						Lafayette
					
				